  8:20-cv-00073-BCB-MDN Doc # 34 Filed: 05/11/20 Page 1 of 1 - Page ID # 118



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA
STARR G. SNYDER,

                       Plaintiff,
                                                                     8:20-CV-73
        vs.

AMERICAN OPTICAL CORP., CLEAVER
BROOKS, INC., DAP, INC., HONEYWELL
INTERNATIONAL, INC., KAISER GYPSUM                                     ORDER
COMPANY, METROPOLITAN LIFE
INSURANCE COMPANY, and MINE
SAFETY APPLIANCES COMPANY, LLC.,

                       Defendants.


       This matter is before the Court on the joint Stipulation of Dismissal as to Defendant,

Metropolitan Life Insurance Company, (Filing 32) filed by plaintiff Starr G. Snyder and defendant

Metropolitan Life Insurance Company. Pursuant to the parties’ agreement and Federal Rule of

Civil Procedure 21, Plaintiff’s claims against Metropolitan Life Insurance Company are dismissed

without prejudice, each party to bear its own fees and costs. Accordingly, Metropolitan Life

Insurance Company is dismissed as a party to this case.

       Dated this 11th day of May, 2020.

                                                    BY THE COURT:


                                                    ___________________________
                                                    Brian C. Buescher
                                                    United States District Judge
